Citation Nr: 0513005	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-30 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to an increased rating for acromioclavicular 
arthritis, right (major), residual of traumatic separation, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active service from February 1989 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran's right elbow was not injured in service; 
degenerative arthritis was first noted in 2001.

2.  The veteran is right hand dominant; therefore, his right 
shoulder is his major upper extremity.

3.  The veteran's right acromioclavicular disability has been 
primarily manifested by complaints of joint pain and 
limitation of shoulder flexion and abduction to 170 degrees, 
without muscle atrophy, swelling, or evidence of nonunion 
with loose movement.


CONCLUSIONS OF LAW

1.  The veteran's right elbow disability was not incurred in 
or aggravated during active military service and arthritis 
may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The criteria for a rating greater than 10 percent rating 
for impairment of the right clavicle are not met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, 4.55, 
4.56, 4.59, 4.73, Diagnostic Code 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that service 
connection is warranted for a right elbow disability, as well 
as an increased disability rating for his service-connected 
right shoulder disability.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

In October 2000, the RO denied an increased rating for the 
right shoulder disability and in May 2003 denied service 
connection for the right elbow disability.  A VCAA-compliant 
letter was not sent to the appellant until May 2003, 
subsequent to the October 2000 denial of an increased rating.  
The May 2003 letter provided notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to identify 
any additional evidence or information which he wanted VA to 
get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim for an increased rating, therefore, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini II.  However, the 
Board finds that any defect with respect to the VCAA 
notice-timing requirement in this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and as 
noted, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A Statement of the Case (SOC) and Supplemental Statement of 
the Case (SSOC) were provided to the appellant.  Moreover, 
this claim was readjudicated by the RO after the VCAA-
compliant notice without "taint" from prior decisions 
(February 2004 SSOC).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  

The Board finds that the SOC, SSOC, and correspondence from 
the RO to the veteran, including the May 2003 letter, 
notified him of the information and evidence necessary to 
substantiate the claims, the information and evidence that VA 
would seek to provide, and the information and evidence he 
was expected to provide.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Service medical records do not reflect complaints, treatment 
or diagnoses regarding a right elbow disability.  

Service medical records dated in February 1990 relate that 
the veteran reported a history of a separated shoulder.  He 
indicated that he fell on his back on January 30, 1990.  The 
initial diagnosis was separated right acromioclavicular joint 
(AC).  X-rays were taken, which were considered normal.  The 
veteran continued receiving physical therapy for the 
remainder of service.  He was examined in September 1991 and 
complained of a dull pain, especially on abduction.  The 
examiner noted mild uplifting of the right clavicle on 
abduction.  

VA examination was conducted in July 1992.  The veteran 
reported a history of right shoulder accident with surgery.  
He complained of pain.  There was no tenderness or swelling.  
The examiner noted a deformity; however, the X-rays were 
normal.  

Based on VA examination and inservice treatment, service 
connection was granted for status post injury/separation, 
right shoulder (major) under Diagnostic Codes 5299-5202.  

VA examination was conducted in February 1994.  The veteran 
reported his medical history.  He complained of pain, but had 
full range of motion.  There was no muscle atrophy or 
weakness.  The examiner noted that X-rays revealed a slight 
separation.  

VA examination in December 1996 revealed a large prominence 
over the AC joint.  There was tenderness also.  The range of 
motion was 160 degrees of forward flexion, 150 degrees of 
abduction, internal rotation was 80 degrees and external 
rotation was 80 degrees.  The examiner reported that X-ray 
revealed significant arthritic changes and findings 
significant with an old AC separation.  There was a possible 
distal clavicle fracture.  There was also a large bulbous 
formation of the distal clavicle consistent with arthritic 
changes.  The diagnosis was previous AC separation, now with 
significant AC arthritis.  

An April 1997 rating action increased the disability 
evaluation to 10 percent.  

The record contains VA outpatient records dated between 1999 
and 2000 that for the most part, show treatment for unrelated 
disabilities.  However, in July 1999, the veteran complained 
of right shoulder pain.  The examiner noted that there was 
approximately a 20 percent reduction in internal rotation of 
the right shoulder.  

VA outpatient records dated in April 2001 show that the 
veteran complained of right elbow and right shoulder pain.  
There was limited range of motion of the right shoulder and 
right elbow.  He denied any elbow injury.  X-rays revealed 
traumatic arthritis of the right shoulder and right elbow.  
The diagnosis was traumatic arthritis of the AC joint, 
shoulder joint and right elbow.  The AC joint was injected 
with Celestone.  

A VA examination was conducted in May 2001.  On examination 
of the right shoulder there was tenderness with palpation.  
Forward flexion was 170 degrees, abduction was 170 degrees, 
internal rotation was 90 degrees; and external rotation was 
considered 45 to 50 degrees.  It was reported that motion 
caused discomfort.  The rotator cuff did not reveal any 
weakness and the impingement sign was negative.  Examination 
of the right elbow revealed pain and crepitus with range of 
motion.  The diagnostic impression was right AC arthritis, 
status post grade 3 AC separation; and right elbow, moderate 
to severe degenerative joint disease.  The physician 
commented that veteran had AC arthritis from the injury 
sustained in service.  The veteran did not relate the elbow 
to any specific injury, but said he might have hurt it at the 
time of the original injury.  The examiner noted that the 
veteran complained of right elbow degenerative arthritis, 
which "may or may not be related to any duties while in the 
military."  

A VA examination was conducted in January 2004.  The veteran 
complained of increased pain.  He reported that he was unable 
to lift objects above shoulder level.  He indicated that it 
was difficult to perform his duties as a mason.  On 
examination it was reported that the veteran failed to 
cooperate fully in range of motion studies.  His claims of 
discomfort were not consistent with the requests for range of 
motion and strength studies.  There was exacerbated action 
when reporting discomfort and pain in the right shoulder.  
The veteran demonstrated limited range of motion with 
external rotation at approximately 20 degrees with the arm 
adducted at his side.  Internal rotation towards his chest 
was performed without difficulty.  Strength testing of the 
biceps demonstrated 4 out of 5 strength when compared to the 
contra lateral side.  Poor effort was noted.  There were no 
neurologic abnormalities noted.  The veteran reported 
discomfort with palpation of the AC joint; however, he 
demonstrated no other physical sign of this.  X-ray of the 
right shoulder demonstrated a mild amount of AC joint 
arthritis consistent with a previous injury and separation.  
The humeral joint appeared to be unaffected.  The examiner 
noted that it did not appear that the veteran's current level 
of symptoms and physical examination correlated with the 
degree of pain and discomfort he reported.  He was advised to 
continue his activity as tolerated.   

Criteria and analysis for service connection for a right 
elbow disability

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

During service, the veteran sustained injuries when he fell 
and hurt his shoulder.  Although the medical records did not 
describe an injury to the right elbow, the veteran has stated 
that he "might have injured" his right elbow.  The Board 
notes that a layperson is not competent to give a medical 
opinion or actual diagnosis; however, the veteran's 
statements describing the symptoms of a disability and an 
inservice event are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for right elbow disability.  The Board notes that the veteran 
did not report a right elbow injury during service.  The 
service medical records reflect no complaints or findings 
relative to a right elbow problem.  

Further, the earliest evidence documenting treatment for a 
right elbow disorder is in April 2001, approximately 10 years 
after service discharge, when X-ray study revealed traumatic 
arthritis.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  

Until this time the veteran had not noted any elbow problems 
despite several VA examinations since discharge.  This is 
significant in that there was an extended period of time 
between service discharge and the showing of a right elbow 
disability.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  

Moreover, there is no medical evidence on file, which 
definitively relates the right elbow disability to the 
veteran's period of active duty.  The Board further finds 
that the opinion that the veteran's right elbow disability 
"may or may not" have been related to his military duties 
is no more than speculation.  38 C.F.R. § 3.102 provides that 
service connection may not be based on speculation or even 
remote possibility, and a number of Court cases have provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); (Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

Accordingly, the Board concludes that the preponderance of 
the evidence is against a claim for service connection for a 
right elbow disability.  

Criteria and analysis for an increased rating for a right 
shoulder disability

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Schedule for Rating Disabilities provides that malunion 
of the clavicle or scapula, or nonunion without loose 
movement warrants a 10 percent evaluation.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may, in the alternative, be 
rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. Part 4, Code 5203.  

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independent 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.

Diagnostic Code 5010 indicates that the arthritis due to 
trauma is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 30 
percent disabling on the major side; and limitation to 25 
degrees from the side is rated 40 percent disabling on the 
major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, other impairment of the humerus, 
a 20 percent evaluation is warranted for impairment of the 
minor extremity caused by malunion resulting in moderate or 
marked deformity, or for recurrent dislocation of the 
scapulohumeral joint with frequent episodes of dislocation at 
the scapulohumeral joint and guarding of all arm movements.  
A 40 percent evaluation is assigned where there is fibrous 
union, a 50 percent evaluation is warranted for nonunion or a 
false flail joint, and a 70 percent evaluation is warranted 
for loss of the humeral head (flail shoulder).  38 C.F.R. § 
4.71a, Diagnostic Code 5202.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
evidence (e.g., in-service examination of March 1960) shows 
that the veteran is right-handed.  Consequently, for rating 
purposes, the right shoulder is the dominant extremity.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.

Without consideration of the veteran's complaints of pain, 
the disability does not reach a higher schedular evaluation 
available under Diagnostic Code 5201, as the veteran was able 
to abduct his right arm to 170 degrees at a May 2001 VA 
examination.  He had 170 degrees in flexion, 90 degrees of 
internal rotation, and 45 to 50 degrees of external rotation.  

As noted, Diagnostic Code 5203 provides a 20 percent 
evaluation where there is nonunion with loose union or 
dislocation.  At the January 2004 VA examination, X-ray 
revealed mild arthritis in the acromioclavicular joint.  
Significantly, there was no reported evidence of loose 
movement or dislocation.  Without dislocation or nonunion 
with loose movement, the criteria in Diagnostic Code 5203 do 
not support the assignment of a higher disability evaluation.  

Diagnostic Code 5202 concerns impairment of the humerus, 
which is not shown in this case.  The January 2004 VA 
examination report noted that the humeral joint was not 
affected.

As noted above, the Board is obligated to take the veteran's 
reports of painful motion into consideration.  38 C.F.R. 
§ § 4.40, 4.45.  While the Board must assess the weight to be 
given to the appellant's subjective complaints of pain and 
functional impairment, it must also be supported by objective 
manifestations.  In this case, the record does not 
objectively show that the veteran's functional ability was 
limited to such a point that a higher evaluation is warranted 
based on pain or weakness.  Although the veteran reported 
that he experienced swelling, the medical evidence has not 
confirmed this.  Further, the veteran indicated that he had 
difficulty lifting anything above shoulder level, examination 
did not reveal edema, swelling, instability, heat, redness or 
effusion or other physical findings indicative of significant 
residuals.  

The Board acknowledges that it is difficult to assess the 
degree of pain as the veteran has exaggerated his discomfort.  
Nevertheless, the record does not show that the veteran 
experiences incoordination or excess fatigability due to his 
right shoulder disability.  Moreover, as noted, the record 
does not show that his shoulder motion was restricted to 
shoulder level, which would be considered 20 percent 
disabling.  While the schedular criteria explicitly recognize 
that functional loss may be due to pain, the criteria also 
provide that subjective complaints of pain must be supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
In this case, it is not objectively shown that there was 
additional functional limitation that would warrant an 
increased rating based on pain or weakness.  

There are other diagnostic codes concerning other impairment 
of the right shoulder that provide for a higher rating, but 
the manifestations required for the assignment of a higher 
schedular rating are not shown.


ORDER

Service connection for a right elbow disability is denied.  

Entitlement to a rating in excess of 10 percent for a right 
shoulder disability is denied. 




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


